Citation Nr: 1340188	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  13-06 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 10 percent for a service-connected lumbar spine disability.  

2.  Entitlement to a total disability rating based on individual unemployability.



REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1980 to November 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2011 of the Department of Veterans Affairs (VA) Appeals Management Center in Washington, DC, which followed the Board's reopening and granting the issue of entitlement to service connection for a lumbar spine disability in June 2011.  The claim file has since been returned to the RO in Waco, Texas.

The record reasonably raises a claim for a total disability rating based on individual unemployability, which is not a separate claim, but a part of the claim for increase on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's degenerative joint disease of the lumbar spine was manifested by no more than flexion to 80 degrees with pain on motion.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for a lumbar spine disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1-4.7, 4.71a Diagnostic Codes 5237, 5243 (2012).




REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for a lumbar spine disability.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran's service treatment records, VA medical treatment records, Social Security Administration, and private treatment records have been obtained. 38 U.S.C.A. § 5103A , 38 C.F.R. § 3.159.  A VA examination was conducted in October 2012; the Veteran has not argued, and the record does not reflect, that the examination was inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4) . 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).  





Laws and Regulations

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Disabilities of the Spine

Procedurally, the RO denied service connection for a lumbar spine disability in an October 1995 rating decision.  The Veteran failed to make a timely appeal and the decision became final.  The Veteran petitioned to reopen the claim and, in a June 2011 decision, the Board reopened the Veteran's claim for service connection for a lumbar spine disability and granted service connection.  Thereafter, service connection for a lumbar spine disability was established as being 10 percent disabling effective January 31, 2006, by the Appeals Management Center.  The Veteran disagrees with the initial assignment of a 10 percent rating for her lumbar spine disability.

The current General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.
 
A 20 percent disability rating is warranted upon evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
 
A 40 percent disability rating is warranted where there is forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

Any associated objective neurologic abnormality is to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, DC 5237, Note 1.  The Veteran has asserted previously that she had radiculopathy of the right lower extremity secondary to her lumbar spine disability.  In a February 2013 rating decision, the Veteran was granted service connection for that radiculopathy.  Therefore, as the Veteran's neurological symptoms having been separately considered, they need not be addressed.

Factual Background and Analysis

In a March 2006 private treatment record, the Veteran was found to have right paracentral disc herniations at the L5-S1 level.  A July 2006 treatment record noted that the Veteran had a percantaneous discectomy in June 2006 and her pain had been reduced from a 7 out of 10 to a 3 out of 10.  She reported that she continued to have shooting pain in her lower extremities.  

In an April 2007 private psychological evaluation, it was noted that the Veteran frequently complained of back pain.  Following testing, the testing psychologist noted that the Veteran's responses suggested that she experienced an extreme level of somatic distress which may cause significant problems in her physical treatment program.  It was noted that the Veteran's depression symptoms may complicate her symptom perception and response to treatment.  

In an August 2007 VA examination, the Veteran was found to have lateral flexion between 80 and 90 degrees, with pain between 60 and 80 degrees.  The Veteran could extend to between 25 and 30 degrees, with pain between 20 and 25 degrees, lateral flexion bilaterally was between 25 and 30 degrees with pain between 20 and 23 degrees, rotation was normal bilaterally.  Repeat testing was performed.  Motor testing was normal.  A diagnosis of chronic low back pain with degenerative joint disease and right lower extremity lumbar radiculopathy was provided.  

The Veteran was afforded a VA examination in September 2009.  The Veteran reported flare-ups approximately once a day which caused her to seek self-imposed bed rest.  The Veteran reported that she could stand between fifteen and twenty minutes before needing to rest and walk two city blocks before needing to rest.  Range of motion studies found forward flexion to 80 degrees, extension was from 0 to 20 degrees, lateral flexion was to 20 degrees bilaterally, and bilateral rotation was to 30 degrees.  It was noted that the Veteran had a normal gait and some slight flattening of the normal curvature.  The Veteran did not exhibit any increased fatigue, weakness, lack of endurance, or incoordination other than that in motion testing.  She did report increased pain on repetitive motion testing.  

A February 2009 private consultation note reported that the Veteran was able to hyperextend and flex and appeared to be mildly scoliotic.  Sensation was normal.  The physician noted that his impression was that the Veteran had chronic pain syndrome and a highly degenerated disc at the L5-S1 level with collapse of the disc space and a paracentral disc herniation with S1 radiculopathy.  

A November 2009 pain management report noted that the Veteran reported midline sharp back pain that radiated into her right hip to her feet approximately twenty times daily and lasted from seconds to hours.  She stated that pain was not constant and she was able to do most activities without assistance or difficulty.  A November 2009 addendum to the pain management report noted that the Veteran had mild restriction in all planes in range of motion in the trunk with moderate restriction in extension.  The Veteran reported pain with flexion, extension, side bending and rotation.  An assessment of probable degenerative joint disease and degenerative disc disease of the lumbar spine was provided.  

The Veteran was afforded a VA examination of the spine in October 2012.  It was noted that a lumbar spine MRI in April 2012 demonstrated degenerative changes at multiple levels and disc protrusion at the L5-S1 vertebrae.  The Veteran reported constant pain in her lumbar region and occasional radiation down her right side.  The Veteran was in no apparent discomfort at the time of examination.  The Veteran did not report flare-ups which impacted the function of her thorocolumbar spine.  

Range of motion studies found forward flexion to 90 degrees, extension was to 30 degrees, lateral flexion was to 30 degrees, and bilateral rotation was to 30 degrees.  There was pain on range of motion testing.  Repetitive testing demonstrated no change in motion.  The Veteran had localized tenderness or pain to palpitation, there was no guarding.  The Veteran had subjective complaints of radiculopathy.  Intervertebral disc syndrome was not found.  

The examiner noted that the Veteran's spine disability would impact her in that she would be limited from any occupations requiring frequent heavy lifting, carrying, walking, standing, stooping, or bending.  It was noted that she should be able to perform sedentary work with reasonable accommodation.

From the foregoing it is clear that the Veteran suffers from thoracolumbar pain; however, as noted by an April 2007 private psychological evaluation, the Veteran's perception may be effected by her depression symptoms.  Still, even considering the pain as reported by the Veteran, the evidence of record does not warrant a rating in excess of 10 percent for lumbar spine disability.  The evidence does not show forward flexion less than 60 degrees, range of motion of the thorcoumbar spine not greater than 120 degrees or muscle spasm or guarding severe enough to result in abnormal gait or spine contour.  The Veteran's spine is described as mildly scoliotic in February 2009, however abnormal spine contour due to muscle spasm or guarding is not demonstrated.

The Veteran does not show evidence of a lumbar intervertebral disc syndrome resulting in incapacitating episodes manifested by physician prescribed bed rest.  Finally, at no time has the Veteran demonstrated ankylosis of any kind.  

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available scheduler rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned scheduler evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
The evidence presented of record does not meet the initial threshold for extraschedular consideration.  The Veteran's service-connected lumbar spine disability is manifested by signs and symptoms such as pain, and impairs her ability to stand and walk for long periods.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the spine disability rating on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (providing ratings on the basis of ankylosis and limited flexion and extension).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in standing and walking for long periods.  In short, there is nothing exceptional or unusual about the Veteran's lumbar spine disability because the rating criteria reasonably describe her disability level and symptomatology.  Thun, 22 Vet. App. at 115.

The preponderance of the evidence is against the claim for an increased rating; there is no doubt to be resolved; and an increased rating for a lumbar spine disability is not warranted.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for a service-connected a lumbar spine disability is denied.


REMAND

The Veteran asserts that her service-connected disabilities render her unemployable.  Presently, the Veteran carries a 70 percent total disability rating.  She is service connected for irritable bowel syndrome, rated as 30 percent disabling; Bell's palsy, rated as 20 percent disabling; hemorrhoids, rated as 20 percent disabling; epiphora, rated as 10 percent disabling; ptosis of the left eye, rated as 10 percent disabling; degenerative disc disease, rated as 10 percent disabling; radiculopathy of the right lower extremity, rated as 10 percent disabling; and genital herpes, rated as noncompensable.  

In a decision written simultaneously with the decision above, the Board has granted service connection for a psychiatric disability, however a disability rating has not yet been assigned.  

The claim file does not contain sufficient medical evidence for VA to make a decision on the issue of TDIU; and a determination should be made only once the Veteran's psychiatric disorder is assigned a disability rating.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991). 

An examination is necessary to determine whether the Veteran's service-connected disabilities, either alone or in the aggregate, render her unable to secure or follow a substantially gainful occupation.  




Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination regarding entitlement to TDIU.  The claim folder must be made available to and reviewed by the examiner.  

The examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that her service-connected disabilities, (a psychiatric disorder, irritable bowel syndrome, Bell's palsy, hemorrhoids, epiphora, ptosis of the left eye, degenerative disc disease of the lumbar spine, radiculopathy of the right lower extremity, and genital herpes) either alone or in the aggregate, render her unable to secure or follow a substantially gainful occupation.  

A complete rationale for all opinions expressed and conclusions reached must be provided.

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


